Title: From Thomas Jefferson to James Brown, 16 October 1799
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Monticello Oct. 16. 99.

I have lately recieved a letter from mr Short in France, in which he expresses a great anxiety to have all his affairs here settled that he may be precisely informed of their situation. he particularly mentions that there is an account between you & him which he would be glad to have rendered, & the rather as the articles of it are connected with the accounts between him & Colo. Skipwith, and is necessary to a settlement with them. will you permit me to sollicit your immediate attention to his request, as I am to write to him in a few days, and wish to be able to communicate the statement I shall recieve from you. I am with esteem Dear Sir
Your most obedt. servt

Th: Jefferson

